Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 1 of 10 - Page ID#: 596



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             FRANKFORT DIVISION

  DREW MORGAN; and                       §
  MARY HARGIS,                           §
      Plaintiffs,                        §
                                         §
        v.                               §            CASE NO. 3:17-cv-00060-GFVT
                                         §
  MATT G. BEVIN, in his official         §            Filed Electronically
  capacity as Governor of Kentucky;      §
        Defendant.                       §


                       DEFENDANT’S OBJECTION TO
                   DECEMBER 3, 2018 OPINION AND ORDER


      Pursuant to Federal Rule of Civil Procedure 72(a), Defendant Matt G. Bevin, in

his official capacity as Governor of Kentucky, respectfully objects in part to the

December 3, 2018 Opinion and Order (the “Order”), Doc # 49, ordering the Defendant to

provide the Plaintiffs with screenshots, email and text message exchanges, and a

Facebook keyword filter. The part of the Order that grants the Plaintiffs’ Motion to

Compel should be reversed because it is clearly erroneous and contrary to law.

                                      ARGUMENT

      The Order erroneously permits the Plaintiffs to take expansive discovery that has

no relation whatsoever to the claims they have pled in this case. It bears mentioning

that the Plaintiffs have only pled two claims: (1) that the Governor’s act, practice, or

policy of blocking accounts on Facebook and Twitter is facially unconstitutional; and (2)

that the Governor’s act of blocking the individual Plaintiffs’ social media accounts is

unconstitutional as applied to them. Notably, they did not plead that the Governor’s

                                             1
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 2 of 10 - Page ID#: 597



Office engages in viewpoint discrimination when it blocks accounts, nor did they allege

that the Governor’s Office follows an unconstitutional shadow policy that differs from

its stated policy. Nevertheless, they are attempting to take discovery as if they had pled

such allegations. And the Order erroneously allows them to do so.

      Discovery is not unlimited. To the contrary, the permissible scope of discovery is

limited to information that is “relevant to any party’s claim or defense and proportional

to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Naturally, in order to determine what

is relevant to the Plaintiffs’ claims, one must look at the claims themselves. And any

reasonable reading of the Plaintiffs’ claims shows that information sought by the

Plaintiffs is far outside the permissible scope of discovery.

      At issue here are three categories of information that the Order requires the

Governor’s Office to produce:

      (i)     Screenshots of comments or replies—from accounts other than the

              Plaintiffs’ accounts—that led to an account being blocked or banned from

              the Governor’s official social media pages;

      (ii)    Emails and text messages that discuss blocking accounts that are not

              associated with the Plaintiffs and one text-message conversation that

              generally discusses blocking accounts on a date long after the Plaintiffs’

              accounts were blocked or banned, and long after this lawsuit was filed; and

      (iii)   The words in the keyword filter used on the Governor’s official Facebook

              page.

      None of this information relates in any way to the Plaintiffs or their accounts.

Therefore, it obviously is not discoverable as to their as-applied challenge. And, with
                                             2
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 3 of 10 - Page ID#: 598



respect to the Plaintiffs’ facial challenge, this information is not discoverable for five

reasons.

      First, as a general matter, a First Amendment facial challenge is a “strictly legal

question” for which for which there is no need to develop facts. Kansas Judicial Review

v. Stout, 519 F.3d 1107, 1118 (10th Cir. 2008). A facial claim does not allow far-reaching

discovery—or any discovery, for that matter—about how the challenged policy has been

applied in every conceivable circumstance. See id. (holding that a facial challenge to a

statute “does not involve application of the statute in a specific circumstance”). This is

because a facial challenge does not require proof that the challenged policy is ever

implemented in an unconstitutional manner. Instead, a facial challenge requires a

plaintiff to show that there are “no set of circumstances” in which the defendant’s

challenged policy, on its face, is constitutional. See United States v. Salerno, 481 U.S.

739, 745 (1987).1 This analysis is a strictly legal one, and therefore does not permit

discovery. See, e.g., Shelby County v. Holder, 270 F.R.D. 16, 19 (D.D.C. 2010) (“Because


1 In their briefing on the Motion to Compel, the Plaintiffs argued that the one and only
test for facial unconstitutionality in the First Amendment context is the overbreadth
test. That is incorrect. As the Supreme Court explained in Washington State Grange v.
Washington State Republican Party, 552 U.S. 442, 449 n.6 (2008), the overbreadth test
is—in addition to the Salerno test—“a second type of facial challenge in the First
Amendment context . . . .” Under the overbreadth test, “a law may be overturned as
impermissibly overbroad because a ‘substantial number’ of its applications are
unconstitutional, ‘judged in relations to the statute’s plainly legitimate sweep.’” Id. The
Supreme Court has held that the “‘strong medicine’ of overbreadth analysis” generally
does not apply “where the parties fail to describe the instances of arguable overbreadth
of the contested law.” Id. Such is the case here. The Plaintiffs’ Complaint makes no
allegations whatsoever describing such instances. Therefore, the Plaintiffs obviously
have not made—and cannot prevail—on an overbreadth claim. But even if they had
pled such a claim, that still would not mean that they are entitled to take discovery on
it. Whether a policy is impermissibly overbroad is a “strictly legal question.” See Kansas
Judicial Review, 519 F.3d at 1118.
                                             3
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 4 of 10 - Page ID#: 599



Shelby County brings only a facial claim challenge to the VRA, discovery into that claim

is unwarranted.”); see also Nutritional Health Alliance v. Shalala, 144 F.3d 220, 227 (2d

Cir.1998) (stating that the plaintiff's facial First Amendment challenge “involves a

purely legal question”); Cities4Life, Inc. v. City of Charlotte, No. 3:17-CV-670, 2018 WL

4494989, at *5 (W.D.N.C. Sept. 18, 2018) (“A facial challenge to a regulation that “has

the force of law” and carries criminal or civil penalties is generally a “purely legal”

question that does not require further factual development.”); NYC C.L.A.S.H., Inc. v.

City of New York, 315 F. Supp. 2d 461, 471 (S.D.N.Y. 2004) (“all of CLASH's claims

constitute facial constitutional challenges, and thus, raise only legal issues”)

      The Plaintiffs have framed their facial claim as follows:

             On its face, Defendant’s official capacity act, practice and/or
             policy of permanently barring individuals and organizations
             from being able to post comments on his official Twitter and
             Facebook accounts is an unconstitutional restriction on their
             right to engage in speech (and, with respect to Twitter, to
             receive that information) in those public forums . . . .

[E.g., DN #41 ¶ 59 (emphasis added)]. As pled, this claim alleges nothing more than

that it is facially unconstitutional for the Governor’s Office to permanently block social

media accounts from posting on the Governor’s official accounts. Under this claim, there

are really only two relevant fact questions: (1) Does the Governor’s Office block social

media accounts?; and (2) Are blocks permanent? The Governor’s Office readily admits

that it blocks social media accounts. And it denies that blocks are permanent. The

Plaintiffs have conducted discovery on this latter fact, and the undisputed evidence

shows that the Governor’s Office is willing to unblock accounts, and has in fact

unblocked at least one account. No other facts are relevant to this claim. Thus, the only

                                             4
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 5 of 10 - Page ID#: 600



remaining question is a purely legal one—i.e., is it unconstitutional under all

circumstances for the Governor’s Office to block social media accounts? See Kansas

Judicial Review, 519 F.3d at 1118.          And because this is a strictly legal question,

discovery is not necessary to resolve it.

      Second, even if the Plaintiffs’ facial challenge could be more broadly construed as

a challenge to the Governor’s articulated policy of blocking accounts that make obscene,

abusive, and repeatedly off-topic comments rather than just a challenge to the act of

blocking accounts, the Plaintiffs still would not be entitled to the documents they seek.

To the extent that the Plaintiffs are challenging the facial constitutionality of the

articulated policy, the Plaintiffs’ burden is to prove that it is unconstitutional in every

circumstance to block or ban a user account for making a comment or reply that is

obscene, abusive, or repeatedly off-topic. This is a purely legal question, which means

it is not one for which discovery is needed.

      The Plaintiffs have failed to articulate how the withheld screenshots, text

messages, and emails are relevant to proving that the social media policy on its face

cannot be applied constitutionally under any set of circumstances. Their assertion that

they need “robust and meaningful fact discovery” on their facial claim—a legal

proposition for which they cite no case law—is contradicted by the simple fact that a

facial challenge merely requires taking the challenged policy and asking whether, on its

face, there are any circumstances under which the policy is constitutional. This is a

“strictly legal question,” as the Tenth Circuit has held. See id. Contrary to the Plaintiffs’

assertion, a facial claim does not allow far-reaching discovery about how the challenged

policy has been applied in every conceivable circumstance. See id. (holding that a facial
                                               5
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 6 of 10 - Page ID#: 601



challenge to a statute “does not involve application of the statute in a specific

circumstance”). Another way to think about this issue is that a facial challenge allows

the Plaintiffs to challenge the Governor’s social-media policy “on its face”—hence the

term “facial.” The Plaintiffs must accept that policy, which has been provided to them

and testified about repeatedly, and show that “on its face” the policy is unconstitutional

in all circumstances. See Armstrong v. Flowers Hosp., Inc., 33 F.3d 1308, 1313 (11th

Cir. 1994) (“It is this employment practice that Armstrong challenges as discriminatory.

Since the policy is neutral on its face (i.e., it does not by its terms apply exclusively to a

protected group), a claim of disparate treatment based on facial discrimination cannot

be maintained.”).

       Third, what the Plaintiffs are really trying to do here is take discovery on a claim

that they did not plead. Specifically, they contend that they want to take discovery so

that they can prove that the Governor’s Office has a shadow policy that differs from its

stated policy, and that the shadow policy is facially unconstitutional because it

discriminates on the basis of viewpoint—a notion that has no factual support

whatsoever. It is conceivable—but by no means clear—that such a claim could be

litigated, but it would certainly have to be pled first. And the Plaintiffs’ Complaint

contains no such claim. Why not? Probably because they had absolutely no factual basis

whatsoever to make such an allegation, which means that they knew that they could

not make such an allegation consistently with their obligations under Rule 11. After

all, even a cursory glance at the Governor’s social media accounts shows that there are

a variety of viewpoints—both for and against the Governor—expressed in the comments

to the posts on those accounts. But despite the fact that the Plaintiffs had no factual
                                              6
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 7 of 10 - Page ID#: 602



basis whatsoever to plead the existence of a shadow policy that discriminates on the

basis of viewpoint, they are now trying to get around the limitations of Rule 11 by taking

discovery as if they had made such an allegation. This is not permitted. Courts do not

exist so that plaintiffs can file a lawsuit just to go on a fishing expedition to find out if

they actually have any basis on which they can sue. See Fed. R. Civ. P. 11(b)(3); S.E.C.

v. Goldstone, 301 F.R.D. 593, 643 (D.N.M. 2014) (“A district court is not, however,

‘required to permit plaintiff to engage in a ‘fishing expedition’ in the hope of supporting

his claim.’”). That is not how the system works, but that is exactly what the Plaintiffs

are trying to do here. And they should not be allowed to do it. It is improper for the

Plaintiffs to seek discovery on an entirely new legal theory that they failed to plead, as

their Motion to Compel tries to do. See, e.g., New Albany Tractor, Inc. v. Louisville

Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir. 2011) (“The plaintiff may not use the

discovery process to obtain . . . facts [they did not plead] after filing suit.”).      The

Plaintiffs are not allowed to skirt the limitations of Rule 11 by failing to plead a claim

for which they had no factual basis, but then taking discovery as if they had pled it.

      Fourth, in seeking the three categories of information at issue here, the Plaintiffs

are essentially seeking to litigate an as-applied class action or mass action as opposed

to a facial challenge. The screenshots, which document the comments that led to the

blocking of particular user accounts, only show how the policy was applied with regard

to those specific user accounts. They say nothing whatsoever about the policy—only

how it has been applied in specific instances. Thus, the screenshots might be relevant




                                             7
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 8 of 10 - Page ID#: 603



to as-applied claims, but they are certainly not relevant to a facial challenge.2 This

matters because there are only two Plaintiffs here. This is not a class action or a mass

action involving a large number of Plaintiffs or consolidated cases.            Accordingly,

evidence pertaining to the application of the social media policy to specific accounts

other than the Plaintiffs’ accounts is irrelevant to any claim at issue here.

      The same is true of the very small number of text messages and e-mails that are

at issue. All but one of the withheld e-mails and text messages address blocking specific

accounts—none of which are the Plaintiffs’ accounts—and the remaining document, a

text message, addresses blocking accounts on a particular date that is well after this

lawsuit was filed. This information says nothing about the Governor’s social media

policy and—especially in light of the small number of documents at issue—certainly

cannot establish the existence of a policy that differs from the stated policy. Instead, it

would only allow the Plaintiffs to litigate as-applied claims for parties who are not before

the Court. And since this is not a class action, the Plaintiffs should not be allowed to do

so.




2 The Plaintiffs no doubt want to see the screenshots in the hope that it will show a
pattern of viewpoint discrimination in support of the unpled shadow policy claim. But
even if the Plaintiffs had pled such a claim, it would be impossible for the screenshots
to prove the existence of such a policy because screenshots do not exist for every account
that has been blocked. Regardless, how one would ever go about proving the existence
of such a shadow policy is anyone’s guess. For example, if 50% of the screenshots
depicted comments that were critical of the Governor, would that prove the existence of
a shadow policy dictating discrimination on the basis of viewpoint? What about 45%?
Or 55%? And how would that account for the fact that many critical comments appear
on the Governor’s social media accounts and therefore obviously have not been blocked?
The bottom line is that the screenshots cannot possibly be relevant to anything other
than the manner in which the social media policy has been applied to the particular
accounts depicted in each screenshot.
                                             8
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 9 of 10 - Page ID#: 604



      Fifth, the keyword filter has absolutely no relation to either the facial or as-

applied claims in this case. The Facebook filter is a function that permits Facebook

users to automatically hide comments that contain certain keywords entered into the

filter by the user. The filter function allows a Facebook user to input specific words into

the filter, and if a comment is made on the user’s page containing one or more of those

words, that comment is automatically hidden from the general public. It does not result

in the commenter being blocked. In fact, it has nothing at all to do with blocking

accounts. Therefore, the Governor’s Office should not be required to disclose it.

                                    CONCLUSION

      The Plaintiffs have failed to articulate how these screenshots, text messages,

emails, and the Facebook keyword filter may lead to the discovery of admissible

evidence. Hypothetically, if a screenshot were to indicate that a user account was

mistakenly blocked in that it did not fit one of the three identified areas of the policy,

what evidence does that lead to? It cannot be used to show that the policy on its face is

unconstitutional. And it cannot be used to prove that the policy was unconstitutionally

applied to either of the named Plaintiffs. Instead, what the Plaintiffs are trying to do is

use this information to show that the Governor’s Office has some secret shadow policy

that differs from its stated policy and that discriminates on the basis of viewpoint.

Moreover, the Plaintiffs are trying to evade the limitations of Rule 11. They had no

factual basis on which to plead such a claim—and therefore they did not plead it—but

now they are trying to take discovery on this claim as if they had pled it. This is not

how our system works. But the Order erroneously allows the Plaintiffs to do this. The

Order—by expanding the case beyond what has been pled and disregarding whether the
                                            9
Case: 3:17-cv-00060-GFVT-EBA Doc #: 50 Filed: 12/10/18 Page: 10 of 10 - Page ID#:
                                     605


documents at issue can actually lead to discoverable evidence—grants the Plaintiffs the

ability to go on a fishing expedition to find out of there is any evidence to support claims

that they have not made, rather than allowing them to prove the case that they pled,

which the legitimate purpose of discovery.

      Based upon the foregoing, the Governor respectfully requests that this Court

vacate the Order and deny the Plaintiffs’ Motion to Compel.




                                                  Respectfully submitted,

                                                  /s/ S. Chad Meredith
                                                  M. Stephen Pitt
                                                  S. Chad Meredith
                                                  Matthew F. Kuhn
                                                  Office of the Governor
                                                  700 Capital Avenue, Suite 101
                                                  Frankfort Kentucky 40601
                                                  (502) 564-2611 (phone)
                                                  Steve.Pitt@ky.gov
                                                  Chad.Meredith@ky.gov
                                                  Matt.Kuhn@ky.gov

                                                  Megan Kinsolving
                                                  Kentucky Labor Cabinet
                                                  657 Chamberlin Avenue
                                                  Frankfort, Kentucky 40601
                                                  (502) 564-3214
                                                  Megan.Kinsolving@ky.gov

                                                  Attorneys for Governor Bevin

                             CERTIFICATE OF SERVICE

       A true copy of the foregoing will be served electronically via ECF upon all
 counsel of record on this the 10th day of December, 2018.

                                                  /s/ S. Chad Meredith
                                                  Attorney for Governor Bevin
                                             10
